Citation Nr: 0702075	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-10 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA pension benefits.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel











INTRODUCTION

The appellant is a veteran who apparently had recognized 
active service from January 1945 to May 1946.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2004 determination by the Manila VARO.


FINDING OF FACT

It is undisputed that all of the veteran's recognized active 
service in the service of the United States Armed Forces Far 
East (USAFFE) was with the Recognized Guerilla Service and in 
the Regular Philippine Army (RPA) prior to July 1, 1946.


CONCLUSION OF LAW

The veteran's service is not qualifying service for VA 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in 
the instant case.  The only issue before the Board is whether 
the appellant had qualifying service to establish eligibility 
for the benefits sought.  The record does not include service 
department certification of the veteran's service; however, 
it does contain a certification from a VA Veterans Service 
Officer that the veteran's service was of the nature as he 
alleged.  [And remanding the case for service department 
certification of a fact not in dispute would serve no useful 
purpose.]  Because the critical facts are not in dispute, the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Nonetheless, a letter dated in December 2004 (which was 
essentially a part of the decision on appeal) notified the 
veteran of what type of service was qualifying service for 
the pension benefit he seeks (and why his service was not 
qualifying).  The March 2005 statement of the case (SOC) 
explained the basis for the denial of his claim, and outlined 
the evidence and governing regulation.  He is fully aware of 
what is needed to establish entitlement to the benefit he 
seeks, and has had ample opportunity to respond/supplement 
the record.  He has not submitted any evidence or argument 
suggesting that certification of his service is needed.  

II.  Factual Background, Legal Criteria, and Analysis

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of USAFFE (including guerilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for VA pension benefits.  38 
U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.

Here, a VA Veterans Service Officer has certified, and the 
veteran does not dispute, that the veteran had the following 
recognized service in the service of USAFFE:  

Recognized Guerilla Service from January 1945 to November 
1945; and Regular Philippine Army service from November 1945 
to May 1946.  

Under the governing law and regulations outlined above, none 
of this service is qualifying service for the pension benefit 
sought.  The veteran does not allege any further period of 
service that would be qualifying service for VA nonservice-
connected pension benefits.  In cases such as this, where the 
law is dispositive, the claim must be denied because of 
absence of legal merit or lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The veteran asserts that he served loyally with the United 
States Forces in World War II and therefore should be 
entitled to the benefit sought.  The Board recognizes and 
appreciates his meritorious service in the service of the 
Armed Forces of the U.S.  However, the Board is bound by the 
law, and has no authority to grant benefits simply because 
such may be perceived as equitable.  38 U.S.C.A. §§ 503, 
7104; See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Basic eligibility for VA pension benefits is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


